The declaration of Banks, as to his intention concerning the breaking and keeping open the road, is immaterial and cannot bind the defendants.
If it were at the time a truthful expression of his intention, non constat that his intention may not have changed during a subsequent period, in which he may have performed his duty under his contract with the town. Non constat, also, that the dereliction of Banks may not have led to the employment by the town of somebody else to perform the same service.
The question was, whether the highway was defective at the time the plaintiff sustained an injury, and not what Banks may have said about his intentions concerning the road before, upon, or after the accident. He was not the agent of the town to bind them by any admission of their liability.
Judgment on the verdict.